—Proceeding pursuant to CPLR article 78 to review a determination of the respondents, dated June 28, 1991, which after a superintendent’s hearing, found the petitioner guilty of violating a rule of inmate conduct and imposed a penalty consisting of confinement to the special housing unit for a period of 485 days and the loss of six months good behavior allowance.
Ordered that the petition is granted, on the law, without costs or disbursements, the determination is annulled, the petitioner’s good behavior allowance lost as a result of the determination under review is restored, and the respondents are directed to expunge all mention of the instant charge from the petitioner’s institutional record.
The respondents’ determination must be annulled because the petitioner, who was confined to the special housing unit, was deprived of his right to be assigned an inmate assistant pursuant to 7 NYCRR 251-4.1. Because a substantial amount of time has passed since the hearing was conducted in 1991, we conclude that the appropriate remedy is expungement of the petitioner’s record, rather than remittal for a new hearing (see, Matter of Afrika v Selsky, 199 AD2d 315).
In view of our foregoing determination, it is not necessary to address the other claims raised by the petitioner. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.